DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on January 19, 2021 is acknowledged.  The traversal is on the ground(s) that “However, the Restriction fails to show how and why a field of search for claims 1-11 would not be the same as a field of search.” (see page 3 lines 4-5 of Remarks REM of 01/19/2021).  This is not found persuasive because the specific angle sensors and limit switches claimed along with the different control systems would require different search queries.  Different search queries for each sensor and/or limit switch would require a burdensome search of the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species II-V, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 19, 2021.


Claims 1-8 are allowable. Claims 9-11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I-V, as set forth in the Office action mailed on November 20, 2020, is hereby withdrawn and claims 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Ishida (JP 2017/145132A) is considered the closest prior art reference to the claimed invention of independent claim 1.

Claim 1 claims:
A crane comprising:

a front member capable of derricking;

a backstop disposed on a rear surface side of the front member so as to limit a standing operation of the front member;

an angle sensor that detects an angle of the front member;

an operation detection unit that detects whether or not the backstop is operated; and a controller that controls a derricking operation of the front member,

wherein in a case where the controller determines that the angle of the front member is equal to or larger than a predetermined angle, based on a detection signal output from the angle sensor, and determines that the backstop is not operated, based on a detection signal output from the operation detection unit, the controller stops the standing operation of the front member.

Ishida does not disclose nor would be obvious to the limitation of “wherein in a case where the controller determines that the angle of the front member is equal to or larger than a predetermined angle, based on a detection signal output from the angle sensor, and determines that the backstop is not operated, based on a detection signal output from the operation detection unit, the controller stops the standing operation of the front member”, in conjunction with remaining limitations of independent claim 1.

While Ishida discloses that the jib 6 can be stopped from falling backward when an overwinding device (150) is out of order, Ishida does not disclose the controller structure of a controller that stops operation of a front member (i.e. jib) when 1) that the angle of the front member is equal or larger than a predetermined angle, and 2) the backstop is not operating. See paragraphs 0040-0041 of provided machine translation.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitation of “wherein in a case where the controller determines that the angle of the front member is equal to or larger than a predetermined angle, based on a detection signal output from the angle sensor, and determines that the backstop is not operated, based on a detection signal output from the operation detection unit, the controller stops the standing operation of the front member”, in conjunction with remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/